UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                       _____________________

                           No. 98-60736
                         Summary Calendar
                      _____________________

                        JEROME SMITH, Dr.,

                                              Plaintiff-Appellant,

                              versus

            BOARD OF TRUSTEES OF THE OKOLONA MUNICIPAL
             SEPARATE SCHOOL DISTRICT; W. HOWARD GUNN,
       in his capacity as board member; EDDIE BRASFIELD,
       in his capacity as board member; GEORGE MAYFIELD,
              in his capacity as board member; WILLIAM
          RANDLE, in his capacity as board member; LYNN
          FAIR, in his capacity as board member; GERALD
   HEGAN, Individually and in his capacity of Superintendent,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
             for the Northern District of Mississippi
                         (1:97-CV-226-B-D)
_________________________________________________________________

                          July 26, 1999

Before WIENER, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Dr. Jerome Smith appeals the summary judgment dismissing his

claims against the Board of Trustees and Superintendent of the

Okolona Municipal Separate School District, arising out of the non-

renewal of his contract as Principal of Okolona High School.

     Although Smith failed to file any response to the summary

judgment motion, he contends now that the failure to renew his


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
contract violated his Fourteenth Amendment rights to be free from

racial discrimination and his First Amendment rights to speech and

assembly; that the Appellees violated his employment contract

rights by failing to give him a “corrective action plan”; and that

they violated his rights under MISS. CODE ANN. § 37-9-111, by failing

to timely notify him of the Board’s decision.

     Pursuant to our review of the summary judgment record, we

conclude that the district court correctly determined that there is

no material fact issue.      FED. R. CIV. P. 56(c).     Accordingly,

essentially for the reasons stated by the district court, Smith v.

Board of Trustees, No. 1:97-CV-226-B-D (N.D. Miss. Oct. 30, 1998),

the judgment is

                                                         AFFIRMED




                               - 2 -